Title: From Thomas Jefferson to William Duane, 24 July 1803
From: Jefferson, Thomas
To: Duane, William


          
            
              Dear Sir
            
            Monticello July 24. 1803.
          
          The address of the Ward committees of Philada on the subject of removals from office was recieved at Washington on the 17th. inst. I cannot answer it, because I have given no answers to the many others I have recieved from other quarters. you are sensible what use an unfriendly party would make of such answers by putting all their expressions to the torture: and altho’ no person wishes more than I do to learn the opinions of respected individuals, because they enable me to examine, and often to correct my own, yet I am not satisfied that I ought to admit the addresses even of those bodies of men which are organised by the constitution (the houses of legislature for instance) to influence the appointment to office for which the constitution has chosen to rely on the independance and integrity of the Executive, controlled by the Senate, chosen both of them by the whole union. still less of those bodies whose organisation is unknown to the constitution. as revolutionary instruments (when nothing but revolution will cure the evils of the state) they are necessary and indispensable, and the right to use them is inalienable by the people; but to admit them as ordinary & habitual instruments, put in as a part of the machinery of the constitution, would be to change that machinery by introducing moving powers foreign to it, and to an extent depending solely on local views, & therefore incalculable. the opinions offered by individuals, are of right, & on a different ground; they are sanctioned by the constitution; which has also presented, when they chuse to act in bodies, the organisation, objects, & rights of those bodies. altho’ this view of the subject forbids me, in my own judgment, to give answers to addresses of this kind, yet the one now under consideration is couched in terms so friendly and respectful, and from persons, many of whom I know to have been firm patriots, some of them in revolutionary times and others in those of terror, & doubt not that all are of the same valuable character, that I cannot restrain the desire that they should individually understand the reasons why no formal answer is given: that they should see it proceeds from my view of the constitution, and the judgment I form of my duties to it, and not from a want of respect & esteem for them or their opinions, which given individually will ever be valued by me. I beg leave therefore to avail myself of my acquaintance with you, & of your friendly dispositions to communicate to them individually the considerations expressed in this letter, which is merely private and to yourself, and which I ask you not to put out of your own hands lest directly or by copy it should get into those of the common adversary, & become matter for those malignant perversions which no sentiments however just, no expressions however correct can escape. 
          It may perhaps at first view be thought that my answer to the Newhaven letter was not within my own rule. but that letter was expressed to be from the writers individually, & not as an organised body chosen to represent and express the public opinion. the occasion too which it furnished had for some time been wished for, of explaining to the republican part of the nation my sense of their just right to participation of office, and the proceedings adopted for attaining it after due enquiry into the general sentiment of the several states. the purpose there explained was to remove some of the least deserving officers, but generally to prefer the milder measure of waiting till accidental vacancies should furnish opportunity of giving to republicans their due proportion of office. to this we have steadily adhered. many vacancies have been made by death & resignation, many by removal for malversation in office, and for open, active and virulent abuse of official influence, in opposition to the order of things established by the will of the nation. such removals continue to be made on sufficient proof. the places have been steadily filled with republican characters, until of 316 offices in all the US. subject to appointment & removal by me 130. only are held by federalists. I do not include in this estimate the Judiciary & military because not removeable but by established process, nor the officers of the internal revenue because discontinued by law, nor postmasters or any others not named by me. and this has been effected in little more than two years by means so moderate and just as cannot fail to be approved in future. whether a participation of office in proportion to numbers should be effected in each state separately or in the whole states taken together is difficult to decide, & has not yet been settled in my own mind. it is a question of vast complications. but suppose we were to apply the rule to Pensylvania distinctly from the Union. in the state of Pensylvania 8. offices only are subject to my nomination and informal removal. of these, 5. are in the hands of republicans, 3. of federalists to wit.
          
            
              
              Republican:
              
              Federal
            
            
              the 
              Attorney 
              Dallas 
              Naval officer
            
            
              
              Marshal
              Smith
              Surveyor
            
            
              
              Collector
              Muhlenberg
              Commissr. of loans.
            
            
              
              Purveyor
              Coxe
              
            
            
              
              Superintdt. mily. stores
              Irving
              
            
            
              
              Store-keeper
              Leonard
              
            
          
          in the hands of the former is the appointment of every subordinate officer, not a single one (but their clerks) being appointable by the latter. taking a view of this subject in the only year I can now come at, the clerk hire of the Naval officer & surveyor is only 2196 D. that of the Commr. of loans 2500 = 4696. the compensation of the Nav. off. & surveyor were 7651. D. in that year. the residue of custom house expences were 46,268. D constituting the compensation & patronage of the Collector, except about 1500. D. to the officers of the revenue cutter who are republican. the emoluments & patronage of the 5. other republican officers, I have no materials for estimating: but they are not small. considering numbers therefore as the ratio of participation, it stands at 5. to 3. but taking emolument & patronage as the measure, our actual share is much greater. I cannot therefore suppose that our friends had sufficiently examined the fact when they alledged that ‘in Philadelphia public employment, under the general government, in all it’s grades, with scarcely an exception, is confined not to federalists merely, but to apostates, persecutors, & enemies of representative government.’ 
          I give full credit to the wisdom of the measures pursued by the Govr. of Pensylvania in removals from office. I have no doubt he followed the wish of the state, & he had no other to consult. but in the general government, each state is to be administered not on it’s local principles, but on the principles of all the states formed into a general result. that I should administer the affairs of Massachusets & Connecticut, for example, on federal principles, could not be approved. I dare say too that the extensive removals from office in Pensylva may have contributed to the great conversion which has been manifested among it’s citizens. but I respect them too much to believe it has been the exclusive or even the principal motive. I presume the sound measures of their government, & of the general one, have weighed more in their estimation and conversion, than the consideration of the particular agents employed. 
          I read with extreme gratification the approbation expressed of the general measures of the present administration. I verily believe our friends have not differed with us on a single measure of importance. it is only as to the distribution of office that some difference of opinion has appeared. but that difference will I think be lessened when facts & principles are more accurately scanned, and it’s impression still more so when justice is done to motives, and to the duty of pursuing that which, on mature consideration is deemed to be right. 
          I hope you will pardon the trouble which this communication proposes to give you, when you attend to the considerations urging it, and that you will accept my respectful salutations & assurances of great esteem.
        